The State introduced three witnesses and three testified for the defense. The State's attorney in his argument said to the jury, "None of the facts have been denied." This called the jury's attention to no act, no time, no place and no transaction, and while we admire the ability and earnestness with which the motion for rehearing argues that this called the attention of the jury to appellant's failure to testify, we find ourselves wholly unable to agree with the soundness of the contention. The remark of the State's attorney applied to the testimony of each and all of appellant's *Page 28 
witnesses and we see no reason to believe otherwise than that it was so wholly applied. Certainly it was not a statement which would constitute a necessary reference to appellant's failure to testify as is the case in each of the authorities cited in appellant's motion. This is the only point contended for, and being unable to agree with same, the motion will be overruled.
Overruled.